DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1, 3-20 are present for examination.                  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/3/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.                  

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.                    

Terminal Disclaimer
The terminal disclaimer filed on 5/6/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent 10,572,055 has been reviewed and is accepted.  The terminal disclaimer has been recorded.                      

EXAMINER’S AMENDMENT
The Examiner’s amendment was authorized by attorney, Mr. Bradford F. Fritz, on May 06, 2021.                        
The application has been amended as follows: 
1. (Currently Amended) A touch device comprising:
a plurality of touch electrodes including a first touch electrode and a second touch electrode; and
a touch sensing circuit configured to supply a touch driving signal to at least one of the plurality of touch electrodes in a touch period, the touch period including a first touch period and a second touch period,
wherein the touch driving signal includes a first touch driving signal or a second touch driving signal,
wherein the touch sensing circuit is further configured to: 
supply the first touch driving signal having a first frequency to the first touch electrode for sensing a touch in the first touch period, 
supply a first load-free driving signal having the first frequency to the second touch electrode in the first touch period,
supply the second touch driving signal having a second frequency to the second touch electrode for sensing a touch in the second touch period, and 
supply a second load-free driving signal having the second frequency to the first touch electrode in the second touch period,
wherein the first load-free driving signal having the first frequency has a same phase as the first touch driving signal having the first frequency, and the second load-free driving signal having the second frequency has a same phase as the second touch driving signal having the second frequency,
wherein the first frequency is different from the second frequency,
wherein the first touch electrode is adjacent to the second touch electrode, and
wherein the first and second load-free driving signals are for reducing or preventing generation of parasitic capacitance between the first and second touch electrodes.



3. (Original) The touch device according to claim 1, wherein the first frequency is based on a length of the first touch period and a number of pulses of the touch driving signal in the first touch period, and 
wherein the second frequency is based on a length of the second touch period and a number of pulses of the touch driving signal in the second touch period. 

4. (Original) The touch device according to claim 1, wherein a length of the first touch period is equal to a length of the second touch period, and
wherein a number of pulses of the touch driving signal in the first touch period is different from a number of pulses of the touch driving signal in the second touch period. 

5. (Original) The touch device according to claim 1, wherein a length of the first touch period is different from a length of the second touch period, and
wherein a number of pulses of the touch driving signal in the first touch period is equal to a number of pulses of the touch driving signal in the second touch period.

6. (Original) The touch device according to claim 1, wherein one frame includes one or more of the touch period and at least one of a display period for displaying an image.

7. (Original) The touch device according to claim 6, wherein each of the one or more of the touch period and each of the at least one of the display period are alternately arranged in the one frame.

8. (Original) The touch device according to claim 1, further comprising:
a plurality of data lines,

wherein the second load-free driving signal is supplied to all or a part of a second group of data lines among the plurality of data lines in the second touch period, the second group of data lines corresponding to the second touch electrode.

9. (Original) The touch device according to claim 1, further comprising:
a plurality of gate lines,
wherein the first load-free driving signal is supplied to all or a part of a first group of gate lines among the plurality of gate lines in the first touch period, the first group of gate lines corresponding to the first touch electrode, and
wherein the second load-free driving signal is supplied to all or a part of a second group of gate lines among the plurality of gate lines in the second touch period, the second group of gate lines corresponding to the first touch electrode.

10. (Original) The touch device according to claim 1, wherein the touch sensing circuit is further configured to:
sequentially supply m1 frequencies in the first touch period, and 
sequentially supply m2 frequencies in the second touch period,
wherein one or more of the m1 frequencies and one or more of the m2 frequencies are respectively defined as one or more pairs, and
wherein the one or more pairs include at least one pair of different frequencies, where m1 is a natural number equal to or greater than 2 and where m2 is a natural number equal to or greater than 2.

11. (Original) The touch device according to claim 10, wherein a first frequency included in the m1 frequencies is equal to a first frequency included in the m2 frequencies.



13. (Original) The touch device according to claim 12, wherein m or more frequencies are used in each touch period and extracted from the predefined available frequency range based on a frequency interval equal to or greater than a predetermined interval, where m is a natural number equal to or greater than 1.

14. (Original) The touch device according to claim 1, wherein the touch period further includes a third touch period, and
wherein frequencies in the first, second and third touch periods are changed based on a predetermined magnitude.

15. (Original) The touch device according to claim 1, further comprising:
a display panel including a plurality of data lines and a plurality of gate lines, 
wherein the plurality of data lines are configured to receive data voltages corresponding to an image signal in the display period, and the plurality of gate lines are configured to receive a scan signal in the display period.

16. (Currently Amended) A driving method of a touch device comprising:
supplying a touch driving signal to at least one of a plurality of touch electrodes of the touch device in a touch period, the touch period including a first touch period and a second touch period, and the plurality of touch electrodes including a first touch electrode and a second touch electrode; 
supplying the first touch driving signal having a first frequency to the first touch electrode for sensing a touch in the first touch period; 
supplying a first load-free driving signal having the first frequency to the second touch electrode in the first touch period;
supplying the second touch driving signal having a second frequency to the second touch electrode for sensing a touch in the second touch period; and 

wherein the first load-free driving signal having the first frequency has a same phase as the first touch driving signal having the first frequency, and the second load-free driving signal having the second frequency has a same phase as the second touch driving signal having the second frequency,
wherein the first frequency is different from the second frequency, and
wherein the first and second load-free driving signals are for reducing or preventing generation of parasitic capacitance between the first and second touch electrodes.

17. (Original) The method of claim 16, wherein the first touch electrode is neighboring the second touch electrode.

18. (Original) The method of claim 16, further comprising:
supplying the first load-free driving signal to all or a part of a first group of gate lines among a plurality of gate lines in the first touch period, the first group of gate lines corresponding to the first touch electrode; and
supplying the second load-free driving signal to all or a part of a second group of gate lines among the plurality of gate lines in the second touch period, the second group of gate lines corresponding to the second touch electrode.

19. (Original) The method of claim 16, further comprising:
supplying the first load-free driving signal to all or a part of a first group of data lines among a plurality of data lines in the first touch period, the first group of data lines corresponding to the first touch electrode; and
supplying the second load-free driving signal to all or a part of a second group of data lines among the plurality of data lines in the second touch period, the second group of data lines corresponding to the second touch electrode.

20. (Currently Amended) A touch sensing circuit for driving a touch device comprising:

a driving circuit configured to supply a touch driving signal to at least one of the plurality of touch electrodes in one or more touch periods; and
a sensing circuit configured to detect a capacitance variation in the plurality of touch electrodes to sense a touch or a touch position,
wherein the driving circuit is electrically connected to the plurality of touch electrodes via a plurality of signal lines,
wherein each of the one or more touch periods includes a first touch period and a second touch period,
wherein the touch sensing circuit is further configured to: 
supply a first touch driving signal having a first frequency to the first touch electrode for sensing a touch in a first touch period, 
supply a first load-free driving signal having the first frequency to the second touch electrode in the first touch period,
supply a second touch driving signal having a second frequency to the second touch electrode for sensing a touch in a second touch period, and 
supply a second load-free driving signal having the second frequency to the first touch electrode in the second touch period,
wherein the first load-free driving signal having the first frequency has a same phase as the first touch driving signal having the first frequency, and the second load-free driving signal having the second frequency has a same phase as the second touch driving signal having the second frequency,
wherein the first frequency is different from the second frequency, and
wherein the first and second load-free driving signals are for reducing or preventing generation of parasitic capacitance between the first and second touch electrodes.

Allowable Subject Matter
Claims 1, 3-15 which are now renumbered as claims 1-14 are allowable over the prior art of record because none of the prior art of record teaches or fairly suggests the limitations of that, wherein 
Claims 16-19 which are now renumbered as claims 15-18 are allowable over the prior art of record because none of the prior art of record teaches or fairly suggests the limitations of that, wherein the first frequency is different from the second frequency, wherein the first and second load-free driving signals are for reducing or preventing generation of parasitic capacitance between the first and second touch electrodes, in the environment of claim 1.  The closes prior art of record is Tian et al (US 2019/0206293).  Tian et al disclose that a display device have Gate Driver on Array (GOA), wherein both the scan signal and the data signal have same waveform as the touch signal in the touch time period, which may effectively reduce a parasitic capacitance between a gate line and a data line and the touch electrode.                         
Claim 20 which is now renumbered as claim 19 is allowable over the prior art of record because none of the prior art of record teaches or fairly suggests the limitations of that, wherein the first frequency is different from the second frequency, wherein the first and second load-free driving signals are for reducing or preventing generation of parasitic capacitance between the first and second touch electrodes, in the environment of claim 1.  The closes prior art of record is Tian et al (US 2019/0206293).  Tian et al disclose that a display device have Gate Driver on Array (GOA), wherein both the scan signal and the data signal have same waveform as the touch signal in the touch time period, which may effectively reduce a parasitic capacitance between a gate line and a data line and the touch electrode.                                       
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication from the examiner should be directed to FRED TZENG whose telephone number is 571-272-7565.  The examiner can normally be reached on weekdays from 2:0 pm to 10:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-7565 for After Final communications.          
Informal regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                           
	If you would like assistance from a USPTO Customer Service Representative or 
access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000 (IN USA).                                 
							/FRED TZENG/                                                                                                  Primary Examiner, Art Unit 2625                                                                                                     
FFT
May 8, 2021